DETAILED ACTION

1.  Applicant’s amendment and response filed 8/16/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group I in Applicant’s response filed 6/1/15. 

Claims 1-6, 29, 31 and 92-97 are presently being examined.  

3.  Applicant’s amendment fled 8/16/21 has overcome the prior rejection of record of claim 91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Applicant has canceled claim 91.

4.  For the purpose of prior art rejections, the filing date of instant claim 92 is deemed to be the filing date of 9/6/11, as 61/480,946 (filing date of 4/29/11) does not provide support for polyketal or polyamino, and 61/513,514 (filing date of 7/29/11) does not provide support for polyamino, polyketal or polyethloxazoline (the other listed provisional applications having a filing date of 9/6/11 do provide such support for the latter three said limitations).

5.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.  Claims 1-6, 29, 31 and 92-97 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20100233251 A1 (of record).   

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE).  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%).  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently disclose this as the reference discloses that the T cell antigen(s) is/are an antigen(s) that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, + and CD4+ T cells, respectively.  

With regard to the aspect ratio of 1:1 recited in instant claim 29, as the art reference discloses that nanocarriers may be particles, the length to height ratio is approximately 1:1 or more, thus meeting the claim limitation.  

Instant base claim 1 recites wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 100 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm”.  Although the art reference is silent as to how the geometric mean of the nanocarrier population is measured (i.e., it does not teach that the mean of the particle size distribution is obtained using dynamic light scattering), the patentability of a product does not depend upon the method used to measure its minimum and maximum dimensions, only upon the minimum and maximum dimensions of the nanocarrier population.  If the product is the same product of the prior art, the claim is unpatentable even though the product was measured by a different process. The art reference teaches that the geometric mean of at least 80% of the nanocarriers in the population is greater than 100 nm and less than 500 nm and that it is advantageous to use a nanocarrier population that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 70% (includes at least 75% recited in the instant claims) or at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 5 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 8/16/21 on pages 5-7 at section III A.  

Applicant argues that the immunomodulatory agents and immunostimulatory agents of the art reference are not identical and alleges that it distinguishes them, so there is no justification that one of ordinary skill in the art would  have concluded that the loads of the immunomodulatory agent was meant to extend to immunosupressants including rapamycin or an analog of rapamycin.  Applicant alleges that the action has provided no justification as to why the synthetic nanocarriers with the specific sizes and loads are anticipated by the art reference or why a skilled person would have selected them in combination for any purpose.  

However, the art reference discloses:

“[0006] The immunostimulatory agent helps stimulate the immune system (in a manner that can ultimately enhance, suppress, direct, or redirect an immune response). Immunostimulatory  agents, therefore, include immune suppressants”, and

at [0029] ”In some embodiments, the immunostimulatory agent is an immunosuppressant (suppresses an immune response). In some embodiments, the immunosuppressant is cyclosporin, a steroid, methotrexate or any agent that interferes with T cell activation. In some embodiments, the immunostimulatory  agent induces regulatory T cells (e.g., TGF-.beta., rapamycin or retinoic acid)”, and 

at  [0172] “Immunostimulatory agent: As used herein, the term "immunostimulatory  agent" refers to an agent that modulates an immune response to an antigen but is not the antigen or derived from the antigen. "Modulate", as used herein, refers to inducing, enhancing, suppressing, directing, or redirecting an immune response”, and 
[0224] “In some embodiments, inventive nanocarriers, such as vaccine nanocarriers, comprise less than less than 90% by weight, less than 75% by weight, less than 50% by weight, less than 40% by weight, less than 30% by weight, less than 20% by weight, less than 15% by weight, less than 10% by weight, less than 5% by weight, less than 1% by weight, or less than 0.5% by weight of the immunomodulatory agent.” 
Thus, the art reference explicitly discloses that the immunostimulatory agent may therefore be an immune suppressant, or immunosuppressant, that is rapamycin, and that an immunostimulatory agent is an agent that modulates an immune response to an antigen, including a suppression of the immune response, and discloses the load for such an agent.  The art reference also therefore discloses the elements of the composition as arranged in the instant claims.

Applicant is reminded:
A species which is specifically disclosed in a prior art reference is anticipatory even though it appears "without special emphasis in a longer list." Perricone v.Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005).  The prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants' claimed invention and which appears "without special emphasis" in the list. Perricone 432 F.3d 1376. 
Even if choices are to be made…, such choices do not disqualify the disclosure from being anticipatory. In Win. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012). 

7.  Claims 1-6, 29, 31 and 92-97 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20100233251 A1 (of record).

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  The diluted suspension may be prepared directly inside, or transferred to, a suitable cuvette for DLS analysis.  The cuvette may then be placed in the DLS, allowed to equilibrate to the controlled temperature, and then scanned for sufficient time to acquire a stable and reproducible distribution based on appropriate inputs for viscosity of the medium and refractive indicies [indices] of the sample.  The effective diameter, or mean of the distribution, is then reported.  “Dimension” or “size” or diameter” of synthetic nanocarriers means the mean of a particle size distribution obtained using dynamic light scattering.”   (See page 26 at lines 17-24).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE).  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%).  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently disclose this as the reference discloses that the T cell antigen(s) is/are an antigen(s) that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  

With regard to the aspect ratio of 1:1 recited in instant claim 29, as the art reference discloses that nanocarriers may be particles, the length to height ratio is approximately 1:1 or more, thus meeting the claim limitation.  

Instant base claim 1 recites wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 100 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm”.  Although the art reference is silent as to how the geometric mean of the nanocarrier population is measured (i.e., it does not teach that the mean of the particle size distribution is obtained using dynamic light scattering), the patentability of a product does not depend upon the method used to measure its minimum and maximum dimensions, only upon the minimum and maximum dimensions of the nanocarrier population.  If the product is the same product of the prior art, the claim is unpatentable even though the product was measured by a different process. The art reference teaches that the geometric mean of at least 80% of the nanocarriers in the population are between 100 nm and 500 nm and that it is advantageous to use a nanocarrier population that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension. Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 5 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 8/16/21 on pages 5-7 at sections III A/B.  

These arguments are the same as are detailed above at #6 of this office action, and the Examiner’s rebuttal of the arguments apply hereto.

8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.  Claims 1-6, 29, 31 and 92-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record).   

The instant specification discloses that “Measurement of synthetic nanocarrier dimensions (e.g., diameter) is obtained by suspending the synthetic nanocarriers in a liquid (usually aqueous) media [medium] and using dynamic light scattering (DLS) (e.g., using a Brookhaven ZetaPALS instrument). For example, a suspension of synthetic nanocarriers can be diluted from an aqueous buffer into purified water to achieve a final synthetic nanocarrier suspension concentration of approximately 0.01 to 0.1 mg/Ml.  The diluted suspension may be prepared directly inside, or transferred to, a suitable cuvette for DLS analysis.  The cuvette may then be placed in the DLS, allowed to equilibrate to the controlled temperature, and then scanned for sufficient time to acquire a stable and reproducible distribution based on appropriate inputs for viscosity of the medium and refractive indicies [indices] of the sample.  The effective diameter, or mean of the distribution, is then reported.  “Dimension” or “size” or diameter” of synthetic nanocarriers means the mean of a particle size distribution obtained using dynamic light scattering.”   (See page 26 at lines 17-24).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE).  US 20100233251 A1 discloses that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension. (Also note that with regard to this, the art reference discloses 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%)  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0172], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

US 20100233251 A1 is silent as to the method used to measure the mean of a particle size distribution, i.e., it does not disclose using dynamic light scattering.

Haddadi et al teach polymeric PLGA nanoparticles coupled to an mTOR inhibitor that is 
rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering (DSL) methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference, to have used the population having 75% nanocarriers that have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, as the population of nanocarriers in the composition disclosed by the primary art reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to use the nanocarriers because they have been measured by a methodology for determining average size and represent a population of nanoparticles of relatively uniform size.

Although the primary art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does disclose that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively (and so inherently teaches it).  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 5 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 8/16/21 on pages 5-7 at section IV A.  

Applicant’s said arguments that the art reference does not disclose every element of the claim, i.e., the recited MHC class II epitope and rapamycin loads, an argument reiterated from prior arguments and also detailed above at item #6 of this office action.  
Applicant further argues that the rejection has not demonstrated why one of ordinary skill in the art would have been motivated to make and use the synthetic nanocarriers with specific sizes and loads as recited in the claims or that the result in doing so would lead to nothing more than a predictable result. 

This argument is not persuasive for the reasons of record in the prosecution history and for those detailed above at item #6.   The primary art reference discloses the nanocarriers of specific sizes with rapamycin loads as recited in the claims and as enunciated in the instant rejection, the secondary art reference teaches a method for determining average size, and one of ordinary skill in the art would have been motivated to use a population of nanoparticles of relatively uniform size.  
10.  Applicant’s arguments on pages 8-9 at sections B and C are directed at rejections that were withdrawn due to Applicant’s cancelation of claim 91 in Applicant’s amendment and response filed 8/16/21.

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.  Claims 1-6, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,289,476 B2 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because although the base claim of '476 does not recite that the epitope of the allergen induces an undesired humoral (i.e., antibody) immune response, dependent claims 3 and 4 recite these limitations, and in addition, it was well known in the art (for example at disclosed by US 2010223351 A1 at [0009], of record) that MHC class II epitopes of an allergen induce an undesirable humoral immune response and that IgE antibodies of allergy are produced by B cells, so that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used such epitopes in the composition of base claim 1 of '476.

Note that U.S. Patent No. 9,289,476 was application serial no. 13/457,977.  A double patenting rejection of the instant claims over the claims of 13/457,977 was present in the prosecution history.  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 10/13/20 on page 8.

13.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 9,289,476 (of record) in view of US 20100233251 A1 (of record, and an admission in the specification on page 27 at lines 5-6.   

The claims of U.S. Patent No. 9,289,476 are a species of the instant claims 1-6, 24, 29, 31 and 90, as enunciated supra.  The claims of U.S. Patent No. 9,289,476 do not recite the limitations in instant claims 92-97.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 70%, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used any of the synthetic nanocarrier polymers disclosed by US 20100233251 A1 in the composition of the claims of ‘472 and to have used a population of nanocarriers, wherein the nanocarriers have at least 80%, at least 90%, or at least 95% diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension as disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to produce a relatively uniform population of nanocarriers.

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  In addition, with regard to the aspect ratio of 1:1 recited in instant claim 29, as the nanocarriers may be particles, the length to height ratio is approximately 1:1 or more.   Although the art reference does not explicitly teach that the mean of a particle size distribution is obtained using dynamic light scattering, such a technique is a most commonly used method to characterize the hydrodynamic size of nanospheres.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

The claims of ‘476 do not recite wherein the polymer is a non-methoxy-terminated polymer comprising block polymers of ethylene oxide and propylene oxide.

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block copolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

14.  Claims 1-6, 29, 31 and 91-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 9,265,815 B2 (of record) in view of US 20100233251 A1 (of record). 

Note that U.S. Patent No. 9,265,815 B2 was application serial no. 13/458,021.  A double patenting rejection of the instant claims over the claims of 13/458,021 was present in the prosecution history.  

The claims of U.S. Patent No. 9,265,815 B2 differ from that of the instant claims in that the claims of U.S. Patent No. 9,265,815 B2 do not explicitly recite the "wherein” clauses in instant claims 3-5, nor the limitations recited in instant claims 93-97, nor the weight/weight limitations recited in instant claim 1.  In addition, claim 8 of ‘815 recites that the antigen comprises a MHC class II-restricted epitope and claim 10 of ‘815 recites that the antigen is an allergen associated with an allergy, and so it would have been prima facie obvious to one of ordinary skill in the art to have used a MHC class II restricted epitope of an allergen in the composition of base claim 1 of '815.

US 20100233251 A1 discloses the limitations recited in instant claims 93-97:  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen, the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1)  (see entire reference, especially [0006]-[0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the weight ratios disclosed by US 20100233251 A1 (i.e., the immunosuppressant may comprise less than 25% by weight and the allergen [agent to be delivered] may comprise less than 10% by weight) in the composition of the US Patent No. 9,265,815, and to have used a population of nanocarriers, wherein the nanocarriers have at least 80%, at least 90%, or at least 95% diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension as disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to produce a relatively uniform population of nanocarriers.

Although the art reference does not explicitly teach that the mean of a particle size distribution is obtained using dynamic light scattering, such a technique is a most commonly used method to characterize the hydrodynamic size of nanospheres.  Therefore, the claimed composition appears to be the similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claims 3-5 are included in this rejection because, the epitopes recited in claim 8 of US Patent No. 9,265,815 are T cell, not B cell epitopes (instant claim 3), allergens elicit antigen-specific (IgE) antibodies that are undesirable (instant claim 4), and allergies are characterized by antigen-specific antibody isotype shift and production by B cells (instant claim 5).  

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-8 and 10 of commonly assigned US 9,265,815 (of record), as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,265,815, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.
 
15.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of U.S. Patent No. 9,295,718 (IDS reference) in view of US 20100233251 A1 (of record). 

The claims of ‘718 do not recite wherein the APC presentable antigen MHC class II epitopes are from an allergen, nor the limitations recited in instant claims 92-97. 
The disclosure of US 20100233251 A1 has been enunciated above in this Office Action. Note that the specification of ‘718 does not define the limitation “therapeutic protein”.  Also note that an allergen is used as a therapeutic protein when administered in desensitization protocols for treatment of allergy.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used an MHC class II epitope of an allergen and nanocarriers of the dimension recited in instant claims 93-97 that are disclosed by US 20100233251 A1.  

One of ordinary skill in the art would have been motivated to do this in order to make a composition comprising nanocarriers of relatively uniform dimension for treating allergy. 

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

16.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 9,289,477 (IDS reference) in view of US 20100233251 A1 (of record). 

The claims of ‘477 do not recite wherein the APC presentable antigen MHC class II epitopes are from an allergen, nor the limitations recited in instant claims 92-97. 

The disclosure of US 20100233251 A1 has been enunciated above in this Office Action.

It would have been   obvious to one of ordinary skill in the art at the time the invention was made to have used an MHC class II epitope of an allergen and nanocarriers of the dimension recited in instant claims 93-97 that are disclosed by US 20100233251 A1.  

One of ordinary skill in the art would have been motivated to do this in order to make a composition comprising nanocarriers of relatively uniform dimension for treating allergy. 

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

17.  Claims 1-6, 29,31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32, 90 and 92-107 of copending Application No. 14/810,442 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘442 are drawn to a composition (and further comprising a pharmaceutically acceptable excipient) comprising a population of synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w) and MHC class II restricted epitopes of an antigen that is an allergen or an autoantigen that generates an undesired humoral immune response not coupled to synthetic nanocarriers, and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘442 do not recite that the epitopes are MHC class II epitopes of an allergen, nor that they are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the first and/or second population of synthetic nanocarriers also further comprises MHC class I epitope(s), nor that the synthetic nanocarriers are polymeric synthetic nanocarriers.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘442 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1 using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘442.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

18.  Claims 1-6, 29,31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, 31, 33, 69, 80, 90, 91 and 94-99 of copending Application No. 14/810,450 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘450 are drawn to a composition (and  a dosage form and for use in therapy or prophylaxis) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w) and MHC class II restricted and/or MHC class I restricted epitopes of an antigen that is an allergen associated with an undesired CD8+ T cell response (not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘450 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘450 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘450.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.  Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

19.  Claims 1-6, 29,31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 27, 28 and 45-60 of copending Application No. 14/810,418 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘418 are drawn to a composition (and further comprises a pharmaceutically acceptable excipient) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w), and MHC class II restricted or MHC class I restricted epitope of an antigen that is an allergen (not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘418 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  
US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘450 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘450.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

Claims 1-6, 29, 31 and 92-97 are directed to an invention not patentably distinct from claims 1, 27 and 45-60 of commonly assigned 14/810,418, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.  A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

20.  Claims 1-6, 29,31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, 88, 92-95, 99-103, 105 and 106 of copending Application No. 14/810,457 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘457 are drawn to a composition (and further comprises a dosage form and for use in therapy or prophylaxis) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin with a load on average of at least 2% but no more than 25% (w/w), and MHC class II restricted or MHC class I restricted epitope of an antigen that is an allergen associated with an undesired antibody response (i.e., a humoral response) (and not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

The claims of ‘457 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘457 that is from an allergen to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘450.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). 

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

21.  Claims 1-6, 29,31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 39, 113, 117-119 and 126-137 of copending Application No. 14/810,427 in view of US 20100233251 A1 (of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘427 are drawn to a composition (and dosage form and for use in therapy or prophylaxis) comprising a population of polymeric synthetic nanocarriers coupled to rapamycin or an analog thereof with a load on average of at least 2% but no more than 25% (w/w), and MHC class II restricted and/or MHC class I restricted epitope of therapeutic protein APC presentable antigens (not coupled to synthetic nanocarriers), and wherein the nanocarrier dimensions are identical to those recited in the instant claims. 

Note that the specification of ‘427 does not define the limitation “therapeutic protein”, and as such an allergen (that is recited in the instant claims) may be a therapeutic protein, as allergens are often administered in desensitization protocols for treatment of allergy.

The claims of ‘427 do not recite that the MHC class II epitopes of an allergen are associated with an undesired humoral immune response or are coupled to a second population of synthetic nanocarriers, nor the load on average by weight thereof, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide.

US 20100233251 A1 provides these teachings.  

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘427 that is from an allergen as disclosed by US 20100233251 A1 to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘427.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.
Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

22.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-11, 13, 15, 17, 19, 21, 32, 37, 41, 44, 45, 52, 56 and 69 of copending Application No. 16/560,419 in view of US 20100233251 A1 (of record) and Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

This is a provisional nonstatutory double patenting rejection.

The claims of ‘419 are drawn to a composition or dosage form comprising a population of synthetic nanocarriers coupled to immunosuppressants and a second population of synthetic nanocarriers coupled to MHC class I-restricted and/or MHC class II-restricted epitopes of an antigen. 

The claims of ‘419 do not recited the immunosuppressants are rapamycin disposed at a load on average of at least 2% but no more than 25% (w/w), and that the MHC class II restricted and/or MHC class I restricted epitopes are from an allergen that generates an undesired humoral immune response, and wherein the nanocarrier dimensions are identical to those recited in the instant claims. The claims of ‘419 do not recited the load on average by weight of the epitope(s), nor that the synthetic nanocarriers are polymeric, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide any propylene oxide.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Haddadi et al teach polymeric PLGA nanoparticles coupled to an mTOR inhibitor that is 
rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference, to have used the population having 75% nanocarriers that have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, as the population of nanocarriers in the composition disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to use them nanocarriers because they have been measured by a methodology for determining average size.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘427 that is from an allergen as disclosed by US 20100233251 A1 to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘427.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block copolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

23.  Claims 1-6, 29,31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-10, 14, 16, 18, 29, 34, 36, 37, 44, 46, 47 and 53-56 of copending Application No. 16/536,154 in view of US 20100233251 A1 (of record) and Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

This is a provisional nonstatutory double patenting rejection.

The claims (46, 47) of ‘154 are drawn to a composition comprising a population of synthetic nanocarriers coupled to immunosuppressants and a second population of synthetic nanocarriers coupled to MHC class I-restricted and/or MHC class II-restricted epitopes of an antigen. 

The claims of ‘154 do not recited the immunosuppressants are rapamycin disposed at a load on average of at least 2% but no more than 25% (w/w), and that the MHC class II restricted and/or MHC class I restricted epitopes are from an allergen that generates an undesired humoral immune response, and wherein the nanocarrier dimensions are identical to those recited in the instant claims. The claims of ‘154 do not recited the load on average by weight of the epitope(s), nor that the synthetic nanocarriers are polymeric, nor that the polymer is a non-methoxy terminated polymer comprising block copolymers of ethylene oxide any propylene oxide.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of polymers, particles, polymeric nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin which is an mTOR inhibitor, and further comprising a second population of synthetic nanocarriers coupled to a T cell epitope(s) of a same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen, an allergen.  The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight) and the allergen [i.e., the agent to be delivered] may comprise less than 10% by weight.  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol, polyethylene oxide (PE)), .  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does inherently teach these limitations as it teaches that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  (See entire reference, especially [0006]-[0008], [0009], [0018], [0014], [0019], [0021], [0022], [0029], [0030], [0071], [0079], [0085], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[0359], [0370]-[0385], [0598],  [0520], [0525], claims).

Haddadi et al teach polymeric PLGA nanoparticles coupled to an mTOR inhibitor that is 
rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

Ha et al teach advantageously stable, uniform, biodegradable, amphiphilic block copolymer nanospheres comprised of polyethylene oxide and polypropylene oxide wherein the nanospheres fall within the range disclosed by US 20100233251 A1 as measured by dynamic light scattering (DLS).  Ha et al teach that these nanospheres are useful for delivery of drug cargo and have desirable surface properties for long blood circulation time (see entire reference).  

Bae et al teaches a VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) wherein the VS-functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto, and are useful for a functional nanocarrier system through effective conjugation of cysteine containing peptides or proteins (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference, to have used the population having 75% nanocarriers that have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, as the population of nanocarriers in the composition disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to use them nanocarriers because they have been measured by a methodology for determining average size.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled the MHC class II restricted epitopes in the claims of ‘427 that is from an allergen as disclosed by US 20100233251 A1 to a second populations of synthetic nanocarriers as is disclosed by US 20100233251 A1, and disposed thereon at less than 10% by weight, using the same nanocarrier dimensions as are disclosed by US 20100233251 A1 and recited in the claims of ‘154.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block copolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified.  See Applicant's remarks filed 8/16/21 on pages 9-10.

24.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 19, 27, 29, 30 of copending Application No. 14/296,204 (IDS reference) in view of US 20100233251 A1 (of record) and Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) and an admission in the specification on page 27 at lines 5-6.   

This is a provisional nonstatutory double patenting rejection.

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 14/296,204 is unrelated to the instant application, the rejection has been set forth below.  

The claims of 14/296,204 are drawn to a method for repeatedly administering an antigen-specific immunotherapeutic that comprises polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog and an exogenous antigen, wherein the load of rapamycin or analog thereof on average is between 0.1% and 50% (weight/weight).  

The claims of 14/296,204 do not recite that the exogenous antigen is MHC class II-restricted epitopes of an allergen that generates an undesired humoral immune response and is coupled to a second population of polymeric synthetic nanocarriers, nor the other recited limitations in the instant claims.

The disclosure/teachings of the art references cited in this rejection and the admission in the instant specification have been enunciated above in detail and will not be repeated herein.  These references teach the remaining limitations recited in the instant claims.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used MHC class II allergen epitopes as the exogenous antigen in the immunotherapeutic composition recited in the claims of ‘204 and to have coupled them to a second population of synthetic nanocarriers using the same nanocarrier dimensions and loads as are disclosed by US 20100233251 A1.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have also have configured the first and/or second population of synthetic nanocarriers to further comprise MHC class I epitope(s). Note that as enunciated above, US 20100233251 A1 discloses that composition with the allergen/nanocarriers reduces the presence of IgE antibodies and thereby treats allergy (i.e., an undesired humoral immune response) (e.g., at [0009]).

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle comprised of the block copolymers such as those taught by of Ha et al and functionalized as taught by Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier useful for delivery of drugs and/or cysteine-engineered peptides or proteins such as the MHC epitope cargos disclosed by the primary art reference.  

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

Claims 1-6, 29, 31 and 92-97 are directed to an invention not patentably distinct from claims 1, 7, 8, 19, 27, 29, 30 of commonly assigned 14/296,204, as enunciated supra.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/296,204, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

25. Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 46-56, 58, 59 and 65-68 of copending Application No. 15/050,397 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a provisional nonstatutory double patenting rejection.

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 15/050,397 is unrelated to the instant application, the rejection has been set forth below.  

The claims of 15/050,397 are drawn to a method for comprising administering to a subject a composition comprising (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and (ii) an APC presentable antigen that is an MHC class II and/or a MHC class I epitope of an allergen, wherein the load of rapamycin or analog thereof across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the nanocarriers of the first population have a minimum dimension obtained using DLS that is equal to or less than 500 nm, wherein the subject is in need of antigen-specific tolerance.    In addition, at least 80% to95% of the nanocarriers have a minimum dimension or maximum dimension that falls within 5-20% of the average minimum dimension or the average maximum dimension of the nanocarriers.  Claim 59 of ‘397 recites the same synthetic polymeric compositions as instant dependent claim 92.

The claims of 15/050,397 do not recite that the MHC class II-restricted epitope and/or the MHC class I-restricted of an allergen is coupled to a second population of polymeric synthetic nanocarriers, nor the other recited limitations in the instant claims that are not recited in the claims of ‘397 as set forth above.

The disclosures of the art reference US 20100233251 A1 cited in this rejection has been enunciated above in detail and will not be repeated herein.  This art reference teaches the remaining limitations recited in the instant claims, e.g., US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  The art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled MHC class II allergen epitopes and/or MHC class I allergen epitopes to a second population of synthetic nanocarriers at the loads recited in the instant claims as is disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles.

Instant claim 3 is included in this rejection because the MHC epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

Claims 1-6, 29, 31 and 92-97 are directed to an invention not patentably distinct from claims 28, 46-56, 58, 59 and 65-68 of commonly assigned 15/050,397, as enunciated supra.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/296,204, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

26.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/061,096 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a provisional nonstatutory double patenting rejection.

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 15/061,096 is unrelated to the instant application, the rejection has been set forth below.  

The claims of 15/061,096 are drawn to a method for comprising administering to a subject a composition in an amount effective to reduce the generation of an undesired immune response that is generation of antigen-specific antibodies against APC presentable antigens, the composition comprising (i) a first population of polymeric synthetic nanocarriers coupled to immunosuppressants that are rapamycin or a rapamycin analog, and (ii) a second population of polymeric synthetic nanocarriers that are coupled to therapeutic protein APC presentable antigens that are MHC class II or MHC class I restricted epitopes, wherein the load of rapamycin or analog thereof across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the nanocarriers of the first population have a minimum dimension that is greater than 110 nm and a maximum dimension that is equal to or less than 500 nm, and wherein the first and second population may be the same.  Claim 128 of ‘096 recites the same synthetic polymeric compositions as does instant dependent claim 92.
  
The claims of 15/061,096 do not recite that the aspect ratio that is recited in instant dependent claim 29, nor wherein the average minimum dimension or the average maximum dimension falls within 5% or 10% of the average minimum or the average maximum dimension, respectively, of the synthetic nanocarriers (instant claims 96 and 97), nor the epitope load.  

The disclosure of the art reference US 20100233251 A1 cited in this rejection provides these limitations.  The disclosure of US 20100233251 A1 has been enunciated above  and will not be repeated in detail herein.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses coupling agents such as MHC epitopes at loads less than 10%. US 20100233251 A1 discloses that the nanocarrier and the allergen reduce the presence of IgE antibodies and thereby treat allergy (i.e., an undesired humoral immune response).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used nanoparticles such as the ones disclosed by US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference teaches the desirability of using relatively uniform nanoparticle compositions.

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

27.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53 and 82-97 of copending Application No. 16/056,204 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a provisional nonstatutory double patenting rejection. However, note that a notice of allowance was mailed on 9/17/2021 in 16/056,204, but the patent has not yet issued.

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 16/056,204 is unrelated to the instant application, the rejection has been set forth below.  

The claims of 16/056,204 are drawn to a method for comprising administering to a subject a composition comprising (i) a first population of polymeric synthetic nanocarriers coupled to an immunosuppressant, and (ii) an APC presentable antigen, wherein the nanocarriers are administered in an amount effective to result in a tolerogenic response against the APC presentable antigen that is an allergen and reduces an undesired immune response against the APC presentable antigen, wherein the subject has an allergy.

The claims of 16/056,204 do not recite that the APC presentable allergen antigen is a MHC class II-restricted epitope thereof and is coupled to a second population of polymeric synthetic nanocarriers at the loads recite din the instant claims, nor that the immunosuppressant is rapamycin or the load thereon, nor the other recited limitations in the instant claims that are not recited in the claims of ‘16/056,204, such as the nanoparticle sizes, dimensions, and polymer composition.

The disclosure of the reference US 20100233251 A1 cited in this rejection has been enunciated above in detail and will not be repeated herein.  This art reference teaches the remaining limitations recited in the instant claims.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled MHC class II allergen epitopes and/or MHC class I allergen epitopes to a second population of synthetic nanocarriers as disclosed by US 20100233251 A1, and to have used rapamycin as the immunosuppressant that is coupled to the first population of nanocarriers in the composition of the method recited in the claims of 16/056,204. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adopted the nanoparticle sizes, dimensions, and polymer composition and loads disclosed by the art reference for the nanocarriers recited in the claims of 16/056,204.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference US 20100233251 A1 teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles, and because the claims of 16/056,204 are silent as to the sizes, dimensions, and polymer composition of the nanocarriers.

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

Claims 1-6, 29, 31 and 92-97 are directed to an invention not patentably distinct from claims 53 and 82-97 of commonly assigned 16/056,204, as enunciated supra.   

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 16/056,204, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

28.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, 19-22, 24, 30, 34, 35, 37, 41, 51, 53, 64 and 69 of copending Application No. 16/550,725 (IDS reference) in view of US 20100233251 A1 (of record) and Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, of record), Ha et al (J. Contr. Rel. 1999, 62, 381-392), Bae et al (Macromolecules, 2009: 42: 3437-3442, of record). 

This is a provisional nonstatutory double patenting rejection. 

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 16/550,725 is unrelated to the instant application, the rejection has been set forth below.  

The claims of 16/550,725 are drawn to a method for comprising providing an immunosuppressant dose of an mTOR inhibitor attached to a polymeric synthetic nanocarrier that has a minimum diameter obtained using DLS and having an aspect ratio that is a subset of those recited in instant dependent claim 29, wherein a load of immunosuppressant attached to the nanocarriers is on average between 0.1% and 50%, wherein the mean of a particle size distribution obtained using DLS is a diameter greater than 100 nm, wherein an aspect ratio is the same as that recited in instant claim 29, and wherein the method further comprises administering a reduced dose of a therapeutic macromolecule that comprises an infusible or injectable therapeutic protein concomitantly with the immunosuppressant-nanocarrier dose to a subject in which an anti-therapeutic macromolecule antibody response is expected to occur.  

The claims of 16/550,725 do not recite that the therapeutic macromolecule is a MHC class II-restricted epitope of an allergen and is coupled to a second population of polymeric synthetic nanocarriers, nor that the immunosuppressant mTOR inhibitor is rapamycin, nor the other recited limitations in the instant claims that are not recited in the claims of 16/550,725, such as the nanoparticle upper dimension range and polymer composition.

The disclosures of the art references cited in this rejection have been enunciated above in detail and will not be repeated herein.  This art reference teaches the remaining limitations recited in the instant claims that are not recited in the claims of ‘725.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled MHC class II allergen epitopes and in addition MHC class I allergen epitopes to a second population of synthetic nanocarriers as disclosed by US 20100233251 A1, and to have used the mTOR inhibitor rapamycin as the immunosuppressant that is coupled to a first population of nanocarriers in the composition of the method recited in the claims of 16/550,725. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adopted the nanoparticle sizes, dimensions, polymer composition and loads disclosed by the art reference US 20100233251 A1 for the nanocarriers recited in the claims of 16/550,725. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the polymeric nanocarrier components disclosed by US 20100233251 A1, and/or as taught by Haddadi et al, Ha et al, and Bae et al.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference US 20100233251 A1 teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles, and because the claims of 16/550,725 are silent as to some or all of the aspects of the sizes, dimensions, and polymer composition of the nanocarriers.

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that the composition reduces allergen antigen-specific IgE humoral responses (IgE antibodies produced by B cells).  

Claims 1-6, 29, 31 and 92-97 are directed to an invention not patentably distinct from claims 53 and 82-97 of commonly assigned 16/550,725, as enunciated supra.   

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 16/056,204, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

29.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,441,651 (IDS reference) in view of US 20100233251 A1 (of record).   

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 10,441,651 that issued from application 14/810,466 is unrelated to the instant application, the rejection has been set forth below.  

The claims of U.S. Patent No. 10,441,651 are drawn to a method of administering to a subject who has or is at risk of having an allergy, a composition that comprises (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin or an analog thereof, and (ii) MHC class I-restricted or MHC class II-restricted epitopes of an allergen, wherein the load of the rapamycin or analog thereof is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension obtained using DLS that is greater than 110 nm and a maximum dimension also obtained using DLS that is equal to or less than 500 nm.  The polymer components recited in claim 11 of ‘651 are identical to those recited in instant dependent claim 92, and the aspect ratios recited in claim 15 of ‘651 are identical to those recited in instant dependent claim 29.    

The claims of U.S. Patent No. 10,441,651 do not recite wherein the MHC class I-restricted or MHC class II-restricted epitopes of an allergen is/are coupled to a second population of nanocarriers, including ones that are the same, nor that the minimum dimension or maximum dimension falls within 5% or 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.  

The disclosure of US 20100233251 A1 provides these said limitations and has been enunciated above in this office action in detail and will not be repeated herein.   

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have coupled the MHC epitopes in the composition recited in the method claims of US 10,441,651 at loads recited in the instant claims to a second population of nanocarriers such as the ones disclosed in US 20100233251 A1.

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference US 20100233251 A1 teaches multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles, and because the art reference discloses using a relatively uniform population of nanocarriers, including nanospheres that inherently possess an aspect ratio of 1:1.  

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  

Instant dependent claims 4 and 5 are included in this rejection because although the claims of ‘651 do not explicitly teach that the undesired humoral immune response is the generation of antigen specific antibodies, one of ordinary skill in the art was aware that allergens induce formation of IgE antibodies [by B cells] (as is evidenced by the disclosure of US 20100233251 A1, e.g., at [0009]).

30.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,039,822 (IDS reference) in view of US 20100233251 A1 (of record). 

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 10,039,822 that issued from application 14/802,260 is unrelated to the instant application, the rejection has been set forth below.  

The claims of US 10,039,822 recite a method of providing polymeric synthetic nanocarriers comprising preparing polymeric synthetic nanocarriers that comprise the mTOR inhibitor rapamycin and administering them to a subject, and further comprising administering an APC presentable antigen that is an allergen or one associated with an allergy and that is coupled to polymeric synthetic nanocarriers.  The load of rapamycin across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 80% of the nanocarriers have a minimum dimension or maximum dimension that falls within 5%, 10% or 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, wherein the average minimum dimension of the nanocarriers obtained using DLS is greater than 100 nm and the average maximum dimension of the polymeric synthetic nanocarriers obtained using DLS is less than 500 nm, and wherein the average minimum dimension falls within 5% of the average minimum dimension or maximum dimension.  The aspect ratio on average across the nanocarriers is the same as is recited in instant claim 29, and the polymer composition of the nanoparticles recited in claims 16-18 is a subset of those recited in instant claim 92, and therefore anticipate it.  

The claims of US 10,039,822 do not recite wherein the APC presentable allergen is MHC class II epitopes from the allergen, nor that optionally, the second population of nanocarriers are also coupled to MHC class I-restricted epitopes, nor the loads thereon. 

The disclosure of US 20100233251 A1 provides these limitations.  The disclosure of the said art reference has been enunciated above in detail in this Office Action and will not be reiterated herein. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used MHC class II epitopes of the allergen at loads disclosed for the nanocarrier composition of US 20100233251 A1 in place of the allergen antigen in the nanocarrier composition of the method recited in the claims of US 10,039,822. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference US 20100233251 A1 teaches multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen. 

Instant dependent claim 3 is included in this rejection because B cell epitopes are not included in the composition.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned US 10,039,822 (of record), as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,039,822, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

31.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,652,487 (IDS reference) in view of US 20100233251 A1 (of record). 

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 8,652,487 that issued from application 13/458,179 is unrelated to the instant application, the rejection has been set forth below.  

The claims of US 8,652,487 recite a method for generating antigen specific regulatory B cells that produce IL-10 in a mammalian subject comprising administering a first population of synthetic polymeric nanoparticles coupled to an mTOR inhibitor, and a second population of synthetic nanocarriers coupled to antigens that comprise B cell epitopes and/or MHC class II-restricted epitopes of an allergen to a subject that has an allergy.  The nanoparticle populations may be the same population, the aspect ratio is the same as is recited in instant claim 29, the mean of a particle size distribution obtained using DLS of the first and/or second population is a diameter great than 100 nm, and the load of the immunosuppressant on average across the first population of synthetic nanocarriers is between 0.0001% and 50% (weight/weight).  

The claims of US 8,652,487 do not recite that the mTOR inhibitor is rapamycin, nor 
wherein at least 80% of the nanoparticles have a minimum dimension or maximum dimension that falls within 5%, 10% or 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanoparticles, wherein the average maximum dimension of the polymeric synthetic nanoparticles obtained using DLS is less than 500 nm, and wherein the average minimum dimension falls within 5% of the average minimum dimension or maximum dimension, nor the polymeric component materials recited in instant dependent claim 92, nor the load of the MHC II-restricted epitopes.  

The disclosure of US 20100233251 A1 provides these said limitations.  The disclosure of the said art reference has been enunciated above in detail in this Office Action and will not be reiterated herein. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have rapamycin that is disclosed by US 20100023325 A1 as the mTOR inhibitor in the nanocarrier composition of the method recited in the claims of 
US 8,652,487, and additionally to have used the said nanoparticle average minimum and maximum population dimensions, average maximum size, and component materials and loads that are disclosed for the nanoparticle compositions of US 20100023325 A1. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the reference US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen, and the said characteristics that the claims of US 8,652,487 do not recite.  

Instant dependent claim 3 is included in this rejection because the recitation of B cell epitopes in claim 1 of US 8,652,487 is recited in the alternative to MHC class II-restricted epitopes and the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned US 8,652,487, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 8,652,487, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

32.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,420,835 (IDS reference) in view of US 20100233251 A1 (of record). 

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 10,420,835 that issued from application 14/810,472 is unrelated to the instant application, the rejection has been set forth below.  

The claims of U.S. Patent No. 10,420,835 recite a method comprising administering to a subject a population of polymeric synthetic nanocarriers coupled to rapamycin and MHC class I restricted and/or MHC class II-restricted epitopes of an allergen not coupled to any synthetic nanocarriers, whereby the number or activity of allergen-antigen-specific T effector cells are reduced, wherein at least 75% of the nanocarriers of the population of synthetic nanocarriers have a minimum dimension obtained using DLS that is greater than 110 nm and a maximum dimension obtained using DLS that is equal to or less than 500 nm, and wherein the load of rapamycin on average across the population of nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the polymeric components (claim 10 of ‘835) are the same as are recited in instant claim 92, wherein the aspect ratio (claim 14 of ‘835) is the same as is recited in instant claim 29, and the same population distributions as are recited in instant claims 93-97 (claims 15-19 of ‘835).  The claims of ‘835 do not explicitly recite that the composition comprises a pharmaceutically acceptable excipient, however,  it would have been prima facie obvious to have disposed them so at the time the invention was made since the excipient must is a required component of a composition that is administered to a subject).   

The claims of U.S. Patent No. 10,420,835 do not recite that the allergen epitopes are disposed on nanocarriers, nor the loads thereon.  

However, one of ordinary skill in the art at the time the invention was made would have been motivated to dispose the epitopes on the same or different polymeric synthetic nanocarriers and at the loads recited in the instant claims because the art reference US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles. 

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

33.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 17/211,459 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a provisional nonstatutory double patenting rejection. 

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 17/211,459 is unrelated to the instant application, the rejection has been set forth below.  

The claims of copending Application No. 17/211,459 recite a method comprising administering to a subject an immunosuppressant that is rapamycin that is coupled to polymeric synthetic nanoparticles (having the same polymeric components recited in instant claim 92) and also administering a therapeutic macromolecule that is not attached to a synthetic nanocarrier.  The recited load of rapamycin of the nanocarriers ranges between 0.1% wt and 10% wt (overlapping and therefore comprising elements that anticipate the instantly recited w/w limitation) and the recited diameter mean of a particle size distribution using DLS is greater than 100 nm.  The recited aspect ratio of the nanocarriers is the same as is recited in instant claim 29.

The claims of 17/211,459 do not recite wherein the therapeutic protein is an allergen or that MHC II and/or MHC I restricted epitopes (i.e., T cell epitopes) of the allergen are used instead and are disposed on synthetic polymeric nanocarriersat the laods recited in the instant claims, whereby the number or activity of allergen-antigen-specific T effector cells are reduced, wherein at least 75% of the nanocarriers of the population of synthetic nanocarriers have a minimum dimension obtained using DLS that is greater than 110 nm and a maximum dimension obtained using DLS that is equal to or less than 500 nm, nor have the same population distributions as are recited in instant claims 93-97.   The claims of 17/211,459 do not recite that the nanoparticles are comprised in the same composition.  The claims of 17/211,459 do not explicitly recite that the composition comprises a pharmaceutically acceptable excipient, however, it would have been prima facie obvious to have disposed them so at the time the invention was made since the excipient must is a required component of a composition that is administered to a subject and because US 20100233251 A1 discloses such an excipient added to a similar administered composition).   

US 20100233251 A1 provides these limitations.  The disclosure of this said reference is enunciated in detail above in this office action and will not be repeated herein.  

One of ordinary skill in the art at the time the invention was made would have been motivated to use and dispose the MHC II and or MHC I-restricted epitopes of an allergen on the same or different polymeric synthetic nanocarriers at the instantly recited loads because the reference US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen at loads less than 10% or alternatively wherein the allergen epitopes are not coupled to nanoparticles. US 20100233251 A1 discloses the limitations or those falling within the limitations of instant claims 93-97, as well as a maximum dimension using DLS that is equal to or less than 500 nm, and so it would have been prima facie obvious to one of ordinary skill in the art to have used MHC II and/or MHC I restricted allergen epitopes disposed on the nanoparticles disclosed by US 20100233251 A1 as the therapeutic entity in the composition of the method recited in the claims of 17/211,459 and to have also incorporated the maximum dimension and population dimensions disclosed by US 20100233251 A1. One of ordinary skill in the art at the time the invention was made would have been motivated to place both nanoparticle populations in the same composition.

One of ordinary skill in the art would have been motivated to do this in order to prepare a composition for reducing IgE antibodies in allergy patients, as US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles, wherein the composition lowers deleterious humoral response IgE antibodies that are produced by B cells in allergic patients, and because the claims of 17/211,459 are silent as to the maximum dimension of the nanocarriers.  With regard to the population related limitations of instant claims 93-97 one of ordinary skill in the art would have been motivated to do this because US 20100233251 A1 discloses that it is advantageous to make and use a relatively uniform nanocarrier composition.

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

34.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14, 16, 17, 20, 30, 32, 43 and 48 of copending Application No.  16/433,622 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a provisional nonstatutory double patenting rejection. 

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

The claims of ‘622 are drawn to a composition and also to a method.  With regard to the method claims, note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 16/422,622 is unrelated to the instant application, the rejection has been set forth below.  

The claims (1, 2, 4-9, 16, 17, 20, 30, 32, 43 and 48) of copending Application No. 16/433,622 recite a method comprising administering to a subject an immunosuppressant that is rapamycin that is coupled to polymeric synthetic nanoparticles and also administering a therapeutic macromolecule that comprises an infusible or injectable therapeutic protein and that is not attached to a synthetic nanocarrier.  The recited load of rapamycin of the nanocarriers ranges between 0.1% and 50% and the recited diameter mean of a particle size distribution using DLS is greater than 100 nm.  The recited aspect ratio of the nanocarriers is the same as is recited in instant claim 29.  The claims (10-12 and14) recite the composition/kit.  

The claims of copending 16/433,622 do not recite wherein the therapeutic protein is an allergen or that MHC II and/or MHC I restricted epitopes (i.e., T cell epitopes) of the allergen are used instead and are disposed on synthetic polymeric nanocarriersat loads less than 10%, wherein at least 75% of the nanocarriers of the population of synthetic nanocarriers have a maximum dimension obtained using DLS that is equal to or less than 500 nm, nor have the same population distributions as are recited in instant claims 93-97, nor comprise the polymeric compositions recited in instant claim 92.   The claims of copending 16/433,622 do not recite that the composition comprises a pharmaceutically acceptable excipient, however, it would have been prima facie obvious to have disposed them so at the time the invention was made since the excipient must is a required component of a composition that is administered to a subject and because US 20100233251 A1 discloses adding such an excipient to a similar nanocarrier composition).   

US 20100233251 A1 provides these limitations.  The disclosure of US 20100233251 A1 has been enunciated above in detail and will not be reiterated herein. 

One of ordinary skill in the art at the time the invention was made would have been motivated to use and dispose the MHC II and or MHC I-restricted epitopes of an allergen on the same or different polymeric synthetic nanocarriers because the reference US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen, or alternatively wherein the allergen epitopes are not coupled to nanoparticles.  US 20100233251 A1 discloses the limitations or those falling within the limitations of instant claims 93-97, as well as a maximum dimension using DLS that is equal to or less than 500 nm, and so it would have been prima facie obvious to one of ordinary skill in the art to have used MHC II and/or MHC I restricted allergen epitopes disposed on the nanoparticles disclosed by US 20100233251 A1 as the therapeutic entity in the composition of the method recited in the claims of 16/433,622 and to have also incorporated the maximum dimension and population dimensions disclosed by US 20100233251 A1. 

One of ordinary skill in the art would have been motivated to do this in order to prepare a composition for reducing IgE antibodies in allergy patients, as US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein the allergen epitopes are not coupled to nanoparticles, wherein the composition lowers deleterious humoral response IgE antibodies that are produced by B cells in allergic patients, and because the claims of 17/211,459 are silent as to the maximum dimension of the nanocarriers.  With regard to the population related limitations of instant claims 93-97 one of ordinary skill in the art would have been motivated to do this because US 20100233251 A1 discloses that it is advantageous to make and use a relatively uniform nanocarrier composition.

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1, 2, 4-12, 14, 16, 17, 20, 30, 32, 43 and 48 of copending Application No.  16/433,622, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned of copending Application No.  16/433,622 discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

35.  Claims 1-6, 29, 31 and 92-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, 23, 25, 30-33, 36 and 41 of copending Application No.  16/438,147 (IDS reference) in view of US 20100233251 A1 (of record), as evidenced by Mawa and Kondamudi (NCBI Bokshelf, 2021, Stat Pearls Publishing, Treasure Island, FL, pages 1-7). 

This is a provisional nonstatutory double patenting rejection. 

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As copending application 16/438,147 is unrelated to the instant application, the rejection has been set forth below.  

The claims 1-12, 16, 23, 25, 30-33, 36 and 41 of copending Application No. 16/438,147 recite a method comprising providing a therapeutic does of a therapeutic macromolecule that comprises an infusible or injectable therapeutic protein that is not attached to synthetic nanocarriers, and also providing a composition comprising synthetic polymeric nanocarriers coupled to an immunosuppressant that is an mTOR inhibitor that is attached on average between 0.1% and 50% and that comprise identical components to those recited in instant claim 92 and having an aspect ratio identical to that recited in instant claim 29.   The claims of 16/438,147 also recite “wherein the local concomitant administration of the composition and the therapeutic does of the therapeutic macromolecule reduces both Type I and Type IV hypersensitivity.  

The claims of 16/438,147 do not recite that the therapeutic protein is an allergen, nor that MHC class II and additionally MHC class I epitopes of an allergen coupled to a second population of synthetic nanocarriers (the same or different ones) replace the therapeutic protein in the method, nor that the [first] population of synthetic nanocarriers comprising the mTOR inhibitor comprises an mTOR inhibitor that is rapamycin nor the load thereon that is recited in instant base claim 1, nor does the claim recite that the composition comprises a pharmaceutically acceptable carrier, nor the population dimensions recited in instant claims 93-97. The claims of 16/438,147 do not recite that the load of mTOR inhibitor is based upon weight/weight.  The claims of 16/438,147 do not recite the nanoparticle minimum and maximum dimensions using DLS that are recited in instant base claim 1.

US 20100233251 A1 provides disclosure for these limitations.  The disclosure of US 20100233251 A1 has been enunciated in detail above in this office action and will not be reiterated herein.  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled MHC II and or MHC I-restricted epitopes of an allergen and disclosed loads on the same or different polymeric synthetic nanocarriers, to have used rapamycin as the mTOR inhibitor on the nanoparticles and the load range for rapamycin based upon weight, the nanoparticle minimum and maximum dimensions, and the nanoparticle population percentages of minimum and maximum dimension disclosed by US 20100233251 A1 for the nanoparticles of the claims of 16/438,147.  

One of ordinary skill in the art would have been motivated to do this in order to prepare a composition for reducing IgE antibodies in allergy patients, as US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein alternatively the allergen epitopes are not coupled to nanoparticles, wherein the composition lowers deleterious humoral response IgE antibodies that are produced by B cells in allergic patients, and because the claims of 16/438,147 are silent as to the maximum dimension of the nanocarriers and the identity of the mTOR inhibitor.  With regard to the population related limitations of instant claims 93-97 one of ordinary skill in the art would have been motivated to do this because US 20100233251 A1 discloses that it is advantageous to make and use a relatively uniform nanocarrier composition.

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

The claims of copending 16/438,147 do not recite that the composition comprises a pharmaceutically acceptable excipient, however,  it would have been prima facie obvious to have disposed them so at the time the invention was made since the excipient must is a required component of a composition that is administered to a subject).   

With regard to the limitations in the claims of 16/438,147 that pertain to hypersensitivity, evidentiary reference Marva and Kondamudi teach that type I hypersensitivity is mediated by IgE antibodies and Type IV hypersensitivity is mediated by T cells and both can be induced by an allergen (see entire reference, especially Introduction section). 

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-12, 16, 23, 25, 30-33, 36 and 41 of copending Application No.  16/438,147, as enunciated supra.
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned of copending Application No.  16/438,147 discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

36.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-22 of U.S. Patent No. 10,434,088 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 10,434,088 which issued from application 14/269,047 is unrelated to the instant application, the rejection has been set forth below.  

The claims of U.S. Patent No. 10,434,088 recite a method comprising concomitant administration of (i) a mTOR inhibitor attached to synthetic polymeric nanocarriers having a mean of a particle size distribution obtained using DLS of diameter greater than 100 nm and an aspect ratio identical to that recited in instant claim 29, wherein the load of mTOR inhibitor is on average between 0.1% and 50%, and (ii) also a reduced pharmcodynamically effective dose of a therapeutic macromolecule that comprises an infusible or injectable therapeutic protein administering to a subject a population of 

The claims of ‘088 do not recite wherein the load is based upon weight, nor that the therapeutic protein is an allergen, nor that MHC class II and additionally MHC class I epitopes of an allergen replace the allergen and are coupled to a nanoparticle having an upper maximum dimension using DLS of equal to or less than 500 nm, nor the comprised of the specific polymeric materials recited in instant claim 92, nor the population minimum and maximum dimension limitations recited in instant claims 93-97, nor that the administered composition comprises a pharmaceutically acceptable excipient.  

US 20100233251 A1 provides disclosure for these limitations.  The disclosure of US 20100233251 A1 has been enunciated in detail above in this office action and will not be reiterated herein.  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled MHC II and or MHC I-restricted epitopes of an allergen on the same or different polymeric synthetic nanocarriers at loads less than 10%, to have used rapamycin as the mTOR inhibitor on the nanoparticles and the load range for rapamycin based upon weight, the nanoparticle minimum and maximum dimensions, and the nanoparticle population percentages of minimum and maximum dimension disclosed by US 20100233251 A1 for the nanoparticles of the claims of  US 10,434,088.  

One of ordinary skill in the art would have been motivated to do this in order to prepare a composition for reducing IgE antibodies in allergy patients, as US 20100233251 A1 discloses multiple configurations of nanocarriers coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or wherein alternatively the allergen epitopes are not coupled to nanoparticles, wherein the composition lowers deleterious humoral response IgE antibodies that are produced by B cells in allergic patients, and because the claims of US 10,434,088 are silent as to the maximum dimension of the nanocarriers and the identity of the mTOR inhibitor.  With regard to the population related limitations of instant claims 93-97 one of ordinary skill in the art would have been motivated to do this because US 20100233251 A1 discloses that it is advantageous to make and use a relatively uniform nanocarrier composition.

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

The claims of US 10,434,088 do not recite that the composition comprises a pharmaceutically acceptable excipient, however, it would have been prima facie obvious to have disposed them so at the time the invention was made since the excipient must is a required component of a composition that is administered to a subject and since the art reference discloses adding one to a similar nanocarrier composition, e.g., at [0119].  

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned US 10,434.088, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,434,088, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

37.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,987,354 (IDS reference) in view of US 20100233251 A1 (of record). 

This is a new ground of rejection necessitated by Applicant’s IDS filed 8/16/21.

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 9,987,354 which issued from application 13/458,220 is unrelated to the instant application, the rejection has been set forth below.  

The claims of U.S. Patent No. 9,987,354 recite a method for reducing the number or activity of antigen-specific CD4+ and/or CD8+ T effector cells in a subject comprising administering to the subject a composition comprising (i) a first population of synthetic polymeric nanocarriers coupled to rapamycin and a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC class I-restricted epitopes and/or MHC class II-restricted epitopes.  At least 75% of the polymeric synthetic nanocarriers of the first and/or second population have a minimum dimension obtained using DLS that is greater than 110 nm and a maximum dimension obtained using DLS that is equal to or less than 500 nm, wherein the load of the rapamycin on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight) and wherein the load of antigens of average across the second population of polymeric nanocarriers is between 1% and 10% (weight/weight).  The nanocarriers to which the antigens are coupled may be the same as those to which the rapamycin is coupled, the aspect ratios are the same as is recited in instant claim 29, the nanocarriers comprise the same components as is recited in instant claim 92, and the same population minimum and maximum dimension limitations as are recited in instant claims 93-97.
 
The claims of U.S. Patent No. 9,987,354 that the administered composition comprises a pharmaceutically acceptable excipient, nor the loads of the MHC epitopes.  

US 20100233251 A1 provides disclosure for these limitations.  The disclosure of US 20100233251 A1 has been enunciated in detail above in this office action and will not be reiterated herein.  

It would have been prima facie obvious to have included a pharmaceutically acceptable excipient to the composition in the method of the claims of US 9,987,354 as for the nanocarrier composition disclosed by US 20100233251 A1 and to use loads less than 10% for the MHC epitopes as disclosed by US 20100233251 A1 for agents coupled to nanocarriers.   

One of ordinary skill in the art would have been motivated to do this because a pharmaceutically acceptable excipient is a required component of a composition that is administered to a subject and because the art reference teaches adding one the same composition.   

Instant dependent claim 3 is included in this rejection because the recited composition therefore does not comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

38.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,993,548 (IDS reference) in view of US 20100233251 A1 (of record). 

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 9,993,548 that issued from application 14/161,660 is unrelated to the instant application, the rejection has been set forth below.  

The claims of U.S. Patent No. 9,993,548 recite a method for generating antigen specific regulatory B cells that produce IL-10 in a mammalian subject comprising administering a first population of synthetic polymeric nanoparticles coupled to rapamycin, and a second population of synthetic nanocarriers coupled to antigens that comprise B cell epitopes and/or MHC class II-restricted epitopes of an allergen to a subject that has an allergy.  The nanoparticle populations may be the same population, the aspect ratio is the same as is recited in instant claim 29, the mean of a particle size distribution obtained using DLS of the first and/or second population is a diameter great than 100 nm and equal to or less than 500 nm, and the load of rapamycin on average across the first population is at least 2% but no more than 25% (weight/weight) and the load of the epitopes on average across the second population is between 1% and 10% (weight/weight).  The claims of U.S. Patent No. 9,993,548 recite that the nanocarriers comprise the same components as are recited in instant claim 92 and wherein at least 80% of the nanoparticles have a minimum dimension or maximum dimension that falls within 5%, 10% or 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanoparticles.  

The claims of US 9,993,548 do not recite that the composition comprises a pharmaceutically acceptable carrier.  

US 20100233251 A1 provides disclosure for this limitation, e.g., at [0119]).  The disclosure of US 20100233251 A1 has been enunciated in detail above in this office action and will not be reiterated herein.  

It would have been prima facie obvious to have included a pharmaceutically acceptable excipient to the composition in the method of the claims of US 9,993,548 as for the similar nanocarrier composition disclosed by US 20100233251 A1.   

One of ordinary skill in the art would have been motivated to do this because a pharmaceutically acceptable excipient is a required component of a composition that is administered to a subject and because the art reference teaches adding one to a similar nanocarrier composition.   

Instant dependent claim 3 is included in this rejection because as the B cell epitopes is recited in the alternative or union with the MHC II T cell epitopes, the recited composition therefore does not necessarily comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

Claims 1-6, 29, 31 and 91-97 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned US 9,993,548, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 9,993,548, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and pre-AIA  37 CFR 1.78(c), either show that the patentably indistinct inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).

39.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,004,802 (IDS reference) in view of US 20100233251 A1 (of record). 

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 10,004,802 that issued from application 13/457,936 is unrelated to the instant application, the rejection has been set forth below.  

The claims of U.S. Patent No. 10,004,802 recite a method for generating antigen specific CD8+ regulatory cells in a mammalian subject comprising administering a first population of synthetic polymeric nanoparticles coupled to rapamycin, and a second population of synthetic nanocarriers coupled to antigens that comprise r MHC class II-restricted epitopes of an allergen to a subject that has an allergy or other condition.  The nanoparticle populations may be the same population, the aspect ratio is the same as is recited in instant claim 29, the mean of a particle size distribution obtained using DLS of the first and/or second population is a diameter great than 100 nm and equal to or less than 500 nm, and the load of rapamycin on average across the first population is at least 2% but no more than 25% (weight/weight) and the load of the epitopes on average across the second d population is between 1% and 10% (weight/weight).  The claims of U.S. Patent No. 10,004,802 recite that the nanocarriers comprise the same components as are recited in instant claim 92 and wherein at least 80% of the nanoparticles have a minimum dimension or maximum dimension that falls within 5%, 10% or 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanoparticles.  

The claims of US 9,993,548 do not recite that the composition comprises a pharmaceutically acceptable carrier.  

US 20100233251 A1 provides disclosure for this limitation, e.g., at [0119]).  The disclosure of US 20100233251 A1 has been enunciated in detail above in this office action and will not be reiterated herein.  

It would have been prima facie obvious to have included a pharmaceutically acceptable excipient to the composition in the method of the claims of US 10,004,802 as for the similar nanocarrier composition disclosed by US 20100233251 A1.   

One of ordinary skill in the art would have been motivated to do this because a pharmaceutically acceptable excipient is a required component of a composition that is administered to a subject and because the art reference teaches adding one to a similar nanocarrier composition.   

Instant dependent claim 3 is included in this rejection because as the B cell epitopes is recited in the alternative or union with the MHC II T cell epitopes, the recited composition therefore does not necessarily comprise B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

40.  Claims 1-6, 29, 31 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 10,335,395 (IDS reference) in view of US 20100233251 A1 (of record). 

Note that recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121.  Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362.

As US 10,335,395 which issued from application 14/269,058 is unrelated to the instant application, the rejection has been set forth below.  

The claims of US 10,335,395 are drawn to a method comprising administering an immunosuppressant that is an mTOR inhibitor and that is attached to polymeric synthetic nanocarriers having an aspect ratio that is identical to that recited in instant claim 29 and a mean of a particle size distribution obtained using DLS of diameter greater than 100 nm, and also administering a therapeutic macromolecule, including a therapeutic protein, to the subject within the duration of the administration pharmocodynamic effective-life of the immunosuppressant and wherein the therapeutic macromolecule or protein and the rapamycin are not attached to one another and the protein is not attached to a synthetic nanocarrier. The load of rapamycin attached to the nanocarriers is on average between 0.0001% and 50% (weight/weight), a range that overlaps the instantly recited range.  

The claims of US 10,335,395 do not recite an upper maximum dimension for the polymeric synthetic nanocarriers, nor that at least 75% of them possess the minimum and maximum dimension, nor wherein the mean of a maximum particle size distribution obtained using DLS is a diameter less than or equal to 500 nm, nor wherein the therapeutic macromolecule is an MHC class II restricted T cell epitope of an allergen and wherein the epitopes and loads thereon (including additionally MHC class I restricted epitopes of an allergen) are coupled to a second population of nanocarriers, including those comprised of the components recited in instant claim 92, nor that the composition comprises both populations of nanocarriers and a pharmaceutically acceptable excipient, nor the population percentages having a minimum and maximum dimension that are recited in instant claims 93-97, nor that the mTOR inhibitor is rapamycin.

US 20100233251 A1 provides disclosure for a similar nanocarrier composition that comprises the aforementioned elements that are not recited in the claims of US 10,335,395.   The disclosure of US 20100233251 A1 has been enunciated in detail above in this office action and will not be reiterated herein.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have coupled MHC class II allergen epitopes and in addition MHC class I allergen epitopes to a second population of synthetic polymeric nanocarriers of the types recited in instant claim 92 and as disclosed by US 20100233251 A1, to have used the mTOR inhibitor rapamycin as the immunosuppressant that is coupled to a first population of nanocarriers and to have placed them in a single composition to be used in the method recited in the claims of US 10,335,395. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adopted the nanoparticle sizes, dimensions, polymer composition and loads disclosed by the art reference US 20100233251 A1 for the nanocarriers recited in the claims of US 10,335,395.

One of ordinary skill in the art would have been motivated to do this to make a composition that can be administered to a same subject when it is desired to administer both components at the same time. One of ordinary skill in the art at the time the invention was made would have been motivated to do this because the art reference US 20100233251 A1 teaches multiple configurations of nanoparticles coupled to immunosuppressants such as rapamycin and other nanocarriers coupled to MHC class II epitopes and/or MHC class I epitopes of an allergen or alternatively wherein the allergen epitopes are not coupled to nanoparticles, and because the claims of US 10,335,395 are silent as to some or all of the aspects of the sizes, dimensions, loads and polymer composition of the nanocarriers.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used populations that correspond to the limitations recited in instant claims 93-97 that are disclosed by US 20100233251 A1.   

One of ordinary skill in the art would have been motivated to do this because US 20100233251 A1 discloses that it is desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses that 70% or more may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension, i.e., this includes at least 75%).  

It would have been prima facie obvious to have included a pharmaceutically acceptable excipient to the composition in the method of the claims of US 10,004,802 as for the similar nanocarrier composition disclosed by US 20100233251 A1.   

One of ordinary skill in the art would have been motivated to do this because a pharmaceutically acceptable excipient is a required component of a composition that is administered to a subject and because the art reference teaches adding one to a similar nanocarrier composition.   

Instant claim 3 is included in this rejection because the epitopes are T cell epitopes, not B cell epitopes.  Instant dependent claims 4 and 5 are included in this rejection because US 20100233251 A1 discloses that allergy is the undesired IgE humoral response (of B cells that make the antibodies) and that administering the composition reduces IgE levels (e.g., at [0009]).

Claims 1-6, 29, 31 and 92-97 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned US 10,335,395, as enunciated supra.   

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 10,335,395, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

41.  No claim is allowed.

42.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/16/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

43.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644